Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 19, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  144524                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       David F. Viviano,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 144524
                                                                   COA: 305728
                                                                   Oakland CC: 1997-151219-FH
  BERNARD BENEDICT BOLOGNA,                                                    1997-152215-FH
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the November 22, 2011
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).

        CAVANAGH, J., would grant leave to appeal.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 19, 2013
           h0612
                                                                              Clerk